Citation Nr: 1605199	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  He died in December 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011 the Board remanded the issue of service connection for posttraumatic stress disorder (PTSD) for accrued purposes, and the issue of service connection for cause of death, for additional development.

In a rating decision dated in April 2013, the RO granted service connection for PTSD with a rating of 50 percent effective July 3, 2006; and that decision has not been appealed.  The accrued benefits claim is consequently resolved.

The issue of service connection for cause of death is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In December 2011, the Board remanded the matter for an opinion as to whether a service-connected disability caused, or contributed to cause, the Veteran's death.  According to the death certificate, the Veteran died of an acute myocardial infarction (MI) in December 2007 at the age of 50.  At the time of his death he was service-connected for PTSD; laryngomalacia with partial epiglottectomy and pharyngotomy; colitis; hemorrhoids; tinnitus; and hearing loss.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In medical opinions dated in October 2013, November 2013, and March 2014, it was concluded that the Veteran's death was unrelated to any of his variously  service connected disabilities.  However, an opinion is needed to address another specific contention of the appellant.  In this contention, the appellant noted that during an in-service endoscopy and partial removal of the epiglottis, the Veteran had a cardiorespiratory arrest in the recovery room, the etiology of which was never determined.  It is not unreasonable to think that this could have represented an early manifestation of a heart disability from which the Veteran ultimately died at age 50, when he had a myocardial infarction.  Accordingly, an opinion on this question should be sought.   

Under the circumstances described above, the case is REMANDED for the following action:

1.  Return the claims file to the March 2014 VA examiner for an addendum opinion, or send the claims file for review by another physician if the 2014 examiner is no longer available.  The examiner is requested to address whether it is at least as likely as not that the Veteran's July 1976 in-service cardiorespiratory arrest is related to any heart disorder that culminated in the Veteran's fatal December 2007 myocardial infarction.    

The basis for the conclusion expressed should be explained, with reference to appropriate facts, and relevant medical authority.  

2.  After completion of the foregoing, re-adjudicate the claim of service connection for the cause of the Veteran's death.  If the claim remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


